                 3:21-cv-03034-SEM-TSH # 45   Page 1 of 2
                                                                                 E-FILED
                                                      Friday, 19 March, 2021 04:04:53 PM
                                                            Clerk, U.S. District Court, ILCD

             IN THE UNITED STATES DISTRICT COURT
             FOR THE CENTRAL DISTRICT OF ILLINOIS
                     SPRINGFIELD DIVISION

THE GSI GROUP, L.L.C.,                )
                                      )
Plaintiff,                            )
                                      )
     v.                               )       No. 21-cv-3034
                                      )
CHIEF INDUSTRIES, INC.,               )
BRADLEY JONES, and                    )
BRAD COOK,                            )
                                      )
Defendants.                           )

                               ORDER

SUE E. MYERSCOUGH, U.S. District Judge:

     This matter comes before the Court on Plaintiff The GSI

Group, L.L.C.’s (“GSI” or “Plaintiff”) Motion for Temporary

Restraining Order and Preliminary Injunction (“Motion”) (d/e 21).

On March 18, 2021 the parties jointly filed a Stipulation on Entry of

Preliminary Injunction and Vacatur of Expedited Discovery

Schedule (d/e 44) requesting that the Temporary Restraining Order

entered by the Court on March 11, 2021 (d/e 39) “be converted into

a preliminary injunction” to “remain in effect through final

judgment in this case, unless modified by the Court.” D/e 44, ¶ 1.

Plaintiff’s Motion for a Preliminary Injunction (d/e 21) is GRANTED.


                             Page 1 of 2
                 3:21-cv-03034-SEM-TSH # 45   Page 2 of 2




The Court will grant the relief requested in the stipulation of the

parties. The Court hereby ORDERS:

     (a)   The Temporary Restraining Order (d/e 39) issued on

           March 11, 2021 is hereby converted into a preliminary

           injunction. The preliminary injunction is issued for the

           reasons set forth in the Court’s March 8, 2021 Order

           (d/e 32) and pursuant to the stipulation of the parties.

           The preliminary injunction is to remain in effect until a

           final judgment is entered in this case or until further

           order of this Court.

     (b)   The hearing on Plaintiff’s Motion for Preliminary

           Injunction (d/e 21) currently scheduled for April 20,

           2021 is hereby VACATED.



ENTER: March 19, 2021

                                  /s/ Sue E. Myerscough
                                  SUE E. MYERSCOUGH
                                  UNITED STATES DISTRICT JUDGE




                             Page 2 of 2
